Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 5/25/22.
Claims 1-20 have been cancelled.
Claims 21-26 are withdrawn in response to restriction.
Claim 27 has been amended.
Claims 34-40 have been added
Therefore, Claims 27-40 are now pending and have been addressed below.

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/25/22 has been entered.

Response to Amendment
	Applicant has amended Claim 27 to overcome the 35 U.S.C 112b rejections. Examiner withdraws the 35 U.S.C. 112b rejections with respect to these and all depending claims unless otherwise indicated.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites “workflow presents automated notifications to guide user…..determines when conversational bots are used to aid the users and determined when there is an escalation to human agents. Examiner could not find support for this limitation, specification is silent regarding automated notifications and determines when conversational bots are used to aid the users and determined when there is an escalation to human agents. Claim 36 recites…availability of agent having particular skills. Specification does not provide support for filtering availability for agent having particular skill. Specification is silent regarding particular skill. Further claims 37-38 recites wherein the user may negotiate a time to interact…. Specification is silent regarding negotiate a time to interact. Claim 40 recites use of bots…is based at least in part in a user preference regarding whether the user schedules a time with a human agent. Specification is silent regarding user preference. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionally related. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Dependent claims are rejected due to dependence from claim 27. Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more 
Step 1: Identifying Statutory Categories
In the instant case, claims 27-40 are directed to a system/server. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Claims 27-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 27 recite methods that maintaining a indicia of an entity; obtaining a dynamic attribute comprises a plurality of communication modes and presence information comprising current availability or future availability; receiving an entity request matching the indicia of the entity; send the indicia and dynamic attribute; receive a selection of one of the communication mode; and connect the user with the entity; implement a workflow, determine a widget needed for interaction; push widget to user
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a widget database, a processor, a memory, executable widget, bot ), the claims are directed to obtaining entity information, analyzing the data, and providing a communication connection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	Under Step 2A, prong 2 this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a connection to interact. In particular, the claims only recites the additional element – a server, widget database, a processor, a memory, executable widget, bot. The server, a widget database, a processor, a memory, executable widget, bot are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 28-40 add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 27.
Claim 28 recites receive a signal to push widget, access datastore and send widget, Claim 29 recites obtain data from user and store data, Claim 30 recites widgets are pushed in response to a signal from bot or human agent. Claims 31-33 recite present information, generate information and enable alternate mode. Claims 34-40 workflow escalates from bots to human agent, presence information of agent. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore claims only serve to further limit the abstract idea.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite maintaining a indicia of an entity; obtaining, a dynamic attribute comprises a plurality of communication modes and presence information; receiving an entity request matching the indicia of the entity; send the indicia and dynamic attribute; receive a selection of one of the communication mode; and connect the user with the entity; implement a workflow, push widget to user and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a server, widget database, a processor, a memory, executable widget. The server, a widget database, a processor, a memory, executable widget, bot to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea. The claims are not patent eligible.	With respect to the  server, widget database, a processor, a memory, executable widget. The server, a widget database, a processor, a memory, executable widget these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0038 details “system 100 depicts server 104, server 102, and user device 106 in communication via network 108.  Network 108 may be a single 
networking platform (e.g., LAN via Ethernet or Wi-Fi connection), or combination of interconnected networking platforms (e.g., cellular telephone network, Internet, WiFi, WAN, LAN, etc.).  Server 104, server 102, and user device 106 each comprise at least one processor, memory for the storage of data and/or instructions for the processor, a network interface (e.g., radio frequency transmitter/receiver, NIC, etc.) to network 108.  The memory may be provide by retrievable storage of data encoded in a medium that may be magnetic, optical, electronic, or a combination thereof.)”.  Further, see Applicants specification [0072] recites “a general-purpose or special-purpose processor (GPU or CPU), or logic circuits programmed with the instructions to perform the methods.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-40  are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2014/0288959 A1) in view of Bengtson et al. (US 10,671,600), further in view of Friend et al. (US 10,701,206) and Wang (US 2018/0239837)

Regarding Claim 27, (Previously Presented) Schoenberg discloses the server ([0026] server 110), comprising: 
Schoenberg discloses a server having a processor, a memory, and computer instructions to interact with a customer ([0026] server 110, client system 112 [0038] application server provides predefined sequence of webpages or voice prompts to consumer or provider, [0202] processor, memory); the server configured to: 
Schoenberg discloses maintain, in a data storage, indicia of an entity (Fig 1 # 118 database, [0123] a provider establishes a profile that allows consumers to select him as the target service provider of an engagement. [0132]-[0133]);
Schoenberg discloses obtain a dynamic attribute, via the network interface, with an entity server of the entity (Fig 3 # 144-148 and [0027], [0041] The provider 130 can also indicate 148 to the tracking module 112 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) (dynamic attribute) by which a consumer 120 can be connected to the provider 130., [0062]);  and wherein the dynamic attribute comprises a plurality of communication modes and presence information([0027] In an active system, one or more of the providers 130 provides an indication to the computerized system 110 that the one or more providers are available to be contacted by consumer and an indication of the mode by which the provider may be contacted. The provider's computer, phone, or other terminal device (communication modes) periodically provides an indication of the provider’s availability (e.g., available, online, idle, busy) (presence information) to the system 110 and a mode (e.g., text, voice, video, etc.) by which he can be engaged. Fig 5B # 240c communication type for service, Fig 5C # 266 connect via web, connect via phone, [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement (Communication modes), and personal information 264, [0093]), comprising at least one of a current availability ([0027] provider availability such as available, online, idle or busy and a mode such as text, voice, video etc., [0033] system determines whether a provider is available. If the provider is available (current availability), the system assesses the various modes of communication that are available and connects the consumer and provider,) or a future availability of human agents (Fig 5c # 266 schedule appt (future availability), [0135] Scheduling allows providers to update their availability calendar with future times they expect to be available on the system); 
Schoenberg discloses receive, from a smartphone user device via the network interface, an entity request matching the indicia of the entity (Fig 4A # 170 select provider (entity), [0026] client device such as PDA, cell phone, [0037] The system enables the consumer to search for providers that are available at the time the consumer is searching, [0053] FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria [0062] For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264.  Tools 266 allow the consumer to initiate or schedule an engagement.);
Schoenberg discloses send the indicia and dynamic attribute to the smartphone device (Fig 5C # 250, 266 status available, connect via web, connect via phone communication modes, [0053] FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria );
Schoenberg discloses receive a selection of one of the plurality of communication modes, from the user device, to communicate with the entity via at least one of bots, a mixture of bots and human agents and human agents (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement.,[0034] The system selects a mode of communication to use based in part on the relative utility of the various modes. The preferred mode for an engagement is for both the consumer 120 and the provider 130 to use web-based consoles, [0047] The brokerage is a first tier of medical care available , [0086] consumer advisor (bot) [0093] The action plan is also output 302 to the scheduler module 116, which locates providers and establishes engagements); 
Schoenberg discloses connect the smartphone user device with the entity (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties, [0029 client device such as PDA, cell phone etc.).
Schoenberg discloses implement a screen-based workflow for interfacing the entity with the smartphone user devices ([0038] an application server that provides a predefined sequence (workflow) of web pages or voice prompts to consumer or the provider, [0089]  the consumer advisor (workflow) is operated using a rule-driven engine embedded in the system 110 that draws from both consumer intake data and programmed clinical knowledge. The consumer advisor helps the consumer identify issues that the consumer should discuss with a provider in the system, collects data to contextualize and shorten the time needed for the discussion, and helps orchestrate engagements with the appropriate type of providers, presenting the collected intake information to the providers prior to the commencement of the engagement itself.); and 
Schoenberg does not teach presence information comprising at least one of a current availability or a future availability of human agents to engage in media exchange for the communication mode.
Bengston teaches presence information comprising at least one of a current availability (Col 10 lines 1-11 presence information searched based on user preference/search. The server finds one VP product manager and one VP architect who are available now (current presence/availability), Col 11 lines 8-12 The engine 156 seeks to determine which of the members are currently available.) or a future availability of human agents to engage in media exchange for the communication mode (Fig 2# 312-324, 332 and 336 available communication modes for agents/resources based on search criteria, user can select to connect now or later (future). For example John smith is available via IM, call, email, chat or SMS now or later. If user selects later, Fig 6 shows John Smith availability between 10AM-2Pm on 6/1/07 for IM, call, email, chat or SMS, Col 7 lines 50-65 presence information include information regarding the accessibility of the endpoint device, registration information, the recency of use of the endpoint device by the person, recency of authentication by the person to a network component, and the preferences of the person (e.g., contact mode preferences or profiles such as the communication device to be contacted for specific types of contacts, Col 8 lines 6-11 presence information can be configurable for the number and type of communications and message devices). Bengtson, further teaches a presence notification for the at least one of the plurality of service providers (Col 7 lines 50-65 presence information for agents, Col 10 lines 5-12 server finds one VP product manager and one VP architect who are available now (presence))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included presence information comprising at least one of a current availability or a future availability of human agents to engage in media exchange for the communication mode, as disclosed by Bengston in the system disclosed by Schoenberg, for the motivation of providing a method of assisting persons in identifying appropriate persons with whom to interact and effecting the interaction. (Col 1 lines 22-25 Bengtson).
Schoenberg/Bengston do not specifically teach a dedicated widget database storing executable widgets to implement workflow components of screen-based workflows, including bot-prompted human interactions, human supervised bot interactions and human interactions;  determine an executable widget needed for each interaction with the user in the screen based workflow; push at least one executable widget from the data storage to the smartphone, wherein the executable widgets comprises executable instructions for execution by a processor of the user device; wherein executable widgets are pushed to the smartphone as the workflow progresses to generate graphical representation on a display of the smartphone having customized fields for the user to enter information for the workflow and to present information for the workflow; wherein the screen-based workflow presents to the user automated notifications to guide the user through screen-based workflows, determines when conversational bots are used to aid the user and determines when there is an escalation to human agents. Schoenberg discloses screen-based workflow including automated bot interactions([0053] In a consumer-initiated engagement, a consumer logs in 162 and communicates 164 a new matter he desires assistance or guidance on to the brokerage, for example, a health concern. For example, this is done on a web page 166, as shown in FIG. 5A. A component of the brokerage system 100, such as the consumer advisor discussed below, assists the consumer in consolidating 168 his questions and helps select 170 the appropriate providers to answer them.)
Friend teaches a dedicated widget database storing widgets (Fig 2 widget builder, Col 5 lines 56-65 providing widgets 202(1-n) to customers and/or agent stations. A non-limiting list of the widgets 202(1-n) can include one or more of a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc.); to implement workflow components of screen-based workflows (Col 9 lines 34-44 live assistance widget displayed on user UI);  determine an executable widget needed for each interaction with the user in the screen based workflow (Col 5 lines 56-65 providing widgets 202(1-n) to customers and/or agent stations, Col 9 lines 34-44 live assistance widget displayed on user UI, Col 12 lines 5-20 the contact center 115 can determine based on stored information about customer preferences that the customer prefers a hands-on approach. In that case the UI 200 can highlight to the agent station 127(1-n) determined hands-on type widgets 202(1-n), for example, co-browse and chat widgets, as suggested options. ); push at least one executable widget from the data storage to the smartphone, wherein the executable widgets comprises executable instructions for execution by a processor of the user device (Col 5 lines 56-65 providing widgets 202(1-n) to customers and/or agent stations, Col 9 lines 25-34 login screen 400 of a login widget 202(1-n) displayed by the UI 200. The customer can interact with various buttons of the login screen 400, e.g., to access different functions, Col 10 lines 49-60).; wherein executable widgets are pushed to the smartphone as the workflow progresses to generate graphical representation on a display of the smartphone having customized fields for the user to enter information for the workflow and to present information for the workflow (Col 9 lines 25-34 the UI 200 can provide the customer access to login 402(customized fields),, search 404, request live assistance 406, check appointments 408, check offers 410 (customized fields), and change preferences 412. Clicking a button can open a new widget 202(1-n) related to that button, e.g., a live assistance widget 500.); wherein the screen-based workflow presents to the user automated notifications to guide the user through screen-based workflows (Fig 5 # 500 live assistance widget provides notification of available times for various modes and Col 9 lines 34-44, Col 10 lines 10-20 appointment screen (workflow)), and determines when there is an escalation to human agents.(Col 14 lines 2-8  after the IVR 119 transfers (escalation) the customer 1404 to an agent station 127(1-n) of the enterprise 1402, the agent 1502 talking to the customer 1404 may be able to recognize a voice of the customer 1404, Col 9 lines 34-44)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach a dedicated widget database storing executable widgets to implement workflow components of screen-based workflows;  push at least one executable widget from the data storage to the smartphone, wherein the executable widgets comprises executable instructions for execution by a processor of the user device; wherein executable widgets are pushed to the smartphone as the workflow progresses to generate graphical representation on a display of the smartphone having customized fields for the user to enter information for the workflow and to present information for the workflow; wherein the screen-based workflow presents to the user automated notifications to guide the user through screen-based workflows, and determines when there is an escalation to human agents, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)
Schoenberg/Bengtson/Friend do not teach workflow including automated bot interactions, bot-prompted human interactions, human supervised bot interactions and human interactions determines when conversational bots are used to aid the user
Wang teaches workflow including automated bot interactions ([0025] A user connected to an e-commerce environment through a user device inputs some data indicating that the user requests assistance. This data is processed, and a conversational widget is initiated and displayed on the user device., [0026] chat bot), bot-prompted human interactions ([0026] The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent to help Cathy. Cathy is connected with Alex, a customer service agent who talks to Cathy through the same chat window.), human supervised bot interactions ([0026]-[0027], [0047])  and human interactions ([0026] Cathy is connected with Alex, a customer service agent who talks to Cathy through the same chat window. Alex is able to point to different products on the product page that Cathy is still able to view and access. Finally, Cathy schedules an appointment for an in-person demonstration of the laptop products, right within the chat window. She then thanks Alex, and concludes the chat.); wherein the screen-based workflow presents to the user automated notifications to guide the user through screen-based workflows ([0026]  On the chat window, an automated chat bot asks Cathy what she would like help with. She replies that she wants to learn more about what different types of memory are available for customization of the laptop, and what the differences between the options are. In response, the chat bot offers an article presenting the different options. The chat bot asks Cathy if that answered her question.), determines when conversational bots are used to aid the user ([0026]-[0027] the chat bot disambiguates the customer's input to establish the user intent, and responds accordingly with one of several application modules, including a knowledge base to provide articles, connecting the user to a live agent, scheduling appointments, opening a support ticket, providing customer service ratings, and more., [0044]conversational widget, [0051]  system 100 determines an interaction flow for the conversational widget based on the user intent)  and determines when there is an escalation to human agents ([0026] The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent to help Cathy. Cathy is connected (escalation) with Alex, a customer service agent who talks to Cathy through the same chat window. )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included workflow including automated bot interactions, bot-prompted human interactions, human supervised bot interactions and human interactions determines when conversational bots are used to aid the user, as disclosed by Wang in the system disclosed by Schoenberg/Bengtson, for the motivation of providing an embedded self help service within conversational widget to provide assistance to user based on user intent ([0025] Wang)


Regarding Claim 28. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, wherein the server is configured to:
Schoenberg/Bengtson do not teach receive a signal to push at least one executable widget to the user device; access, from the data storage, access the at least one executable widget; and send the at least one executable widget to the user device.
Friend teaches receive a signal to push at least one executable widget to the user device (Col 8 lines 60-67 If the message “cx.webchat.open” comes over the message bus 206, the message bus 206 interprets the message as a command by the interface 204(1-n) for webchat (push signal), which then requests the UI 200 to show a main overlay view, e.g., on the customer browser and/or the agent station 127(1-n). Alternately, if “cx.webchat.close” comes over the message bus 206, the UI 200 is asked to close the main webchat overlay, Col 12 lines 5-10 based on user preferences, specific widgets are selected such as co-browsing and chat widgets for user interface ); access, from the data storage, access the at least one executable widget (Col 5 lines 56-65 providing widgets 202(1-n) to customers and/or agent stations. A non-limiting list of the widgets 202(1-n) can include one or more of a chat server, co-browser, web engagement, call us, callback, chat, video services, knowledge center search, proactive engagement, send message, e.g., email, live assist menu with estimated wait time, sidebar, offers, etc.); and send the at least one executable widget to the user device (Col 8 lines 62-67 If the message “cx.webchat.open” comes over the message bus 206, the message bus 206 interprets the message as a command by the interface 204(1-n) for webchat, which then requests the UI 200 to show a main overlay view, e.g., on the customer browser and/or the agent station 127(1-n). Alternately, if “cx.webchat.close” comes over the message bus 206, the UI 200 is asked to close the main webchat overlay.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach a dedicated widget database storing widgets;  push at least one executable widget from the data storage to the smartphone, wherein the executable widgets comprises executable instructions for execution by a processor of the user device; wherein executable widgets are pushed to the smartphone as the workflow progresses to generate graphical representation on a display of the smartphone having customized fields for the user to enter information for the workflow and to present information for the workflow, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)


Regarding Claim 29. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg/Bengtson do not teach wherein the executable widgets obtains data from the smartphone user device and stores the obtained data in the data storage.
Friend teaches wherein the executable widgets obtains data from the smartphone user device and stores the obtained data in the data storage (Fig 4 and Col 9 lines 25-32 login widget to enter login information, Col 10 lines 2-8, 12-20, Col 12 lines 5-10 stored customer information such as customer preferences.). Examiner note: examiner is interpreting this limitation as obtaining data via user input from the smart phone device (Spec [0058)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach wherein the executable widgets obtains data from the smartphone user device and stores the obtained data in the data storage, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)


Regarding Claim 30. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg/Bengtson do not teach wherein the executable widgets are pushed in response to a signal from a bot or from a human agent to generate graphical representations for the user to enter or receive information for the workflow.
Friend teaches wherein the executable widgets are pushed in response to a signal from a bot or from a human agent to generate graphical representations for the user to enter or receive information for the workflow. (Col 8 lines 41-50, 62-67 the message bus 206 imports webchat dependencies and creates a webchat instance (302). The message bus 206 checks for the existence of both the webchat product and webchat configuration and creates an instance of the webchat product, if available (304). The UI 200 can display a message that the product is not available if the product or configuration does not exist through the message bus 206. The message bus 206 registers webchat, e.g., the product, with the UI 200 using a namespace, e.g., “cx.webchat”. This returns a product helper object, e.g., an object that configures and registers the product with the UI 200., Col 12 lines 5-10, 25-30 the contact center 115 can determine based on stored information about customer preferences that the customer prefers a hands-on approach. confirm a choice of a selected widget 202(1-n) at the agent station  )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach wherein the executable widgets are pushed in response to a signal from a bot or from a human agent to generate graphical representations for the user to enter or receive information for the workflow, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)


Regarding Claim 31. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27,
Schoenberg/Bengtson do not teach wherein the executable widgets present information to comport with a user selection on communication mode.
Friend teaches wherein the executable widgets present information to comport with a user selection on communication mode. (Col 9 lines 18-24 customer preference, Col 5 lines 50-55 Contact centers 115 may operate with a wide variety of media channels for interaction with customers who call in to the centers. Such channels may enable voice interaction in some instances, and in other instances text-based interaction, which may include chat sessions, email exchanges, and text messaging, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach wherein the executable widgets present information to comport with a user selection on communication mode, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)


Regarding Claim 32. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg/Bengtson do not teach wherein the executable widgets generate information for the user regarding a link for additional information.
Friend teaches wherein the executable widgets generate information for the user regarding a link for additional information.(Col 9 lines 26-42  the UI 200 can provide the customer access to login 402, search 404, request live assistance 406, check appointments 408, check offers 410, and change preferences 412. Clicking a button (link) can open a new widget 202(1-n) related to that button, e.g., a live assistance widget 500. The live assistance screen 500 can provide the customer options for interacting with the agent stations 127(1-n), e.g., call 502, webchat 504, send a message 506, etc. The live assistance screen 500 can also display other information related to the assistance, e.g., a wait time 508a-c for each type of interaction to interact with the agent station 127(1-n), and/or a time of operation 510a-b of the agent stations 127(1-n). The customer can also start a co-browse 512 session during the live assistance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included teach wherein the executable widgets generate information for the user regarding a link for additional information, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)


Regarding Claim 33. (Previously Presented) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg/Bengtson do not teach wherein the executable widgets enable an alternate mode of communication.
Friend teaches wherein the executable widgets enable an alternate mode of communication (Col 9 lines 35-42 The live assistance screen 500 can provide the customer options for interacting with the agent stations 127(1-n), e.g., call 502, webchat 504, send a message 506, etc. The live assistance screen 500 can also display other information related to the assistance, e.g., a wait time 508a-c for each type of interaction to interact with the agent station 127(1-n), and/or a time of operation 510a-b of the agent stations 127(1-n). The customer can also start a co-browse 512 session during the live assistance.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the executable widgets enable an alternate mode of communication, as disclosed by Friend in the system disclosed by Schoenberg/Bengtson, for the motivation of providing various types of experience to customers and agent stations via widgets (Col 5 lines 55-60 Friend)

Regarding Claim 34, (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg teaches wherein the workflow escalates from bots to human agents  ([0106]  escalation of services beyond those provided in the electronic encounter. For example, a textual transcript of an engagement is forwarded to a desired provider. If the provider is a participant in the brokerage, the provider accesses the transcript directly., [0091] An intake stage 282 asks 284 the consumer a series of questions that either pin-point the area of concern or capture relevant information about the needs (for example, the health) of the consumer in that area. Once a list of topics is defined, the analysis stage 286 determines 294 an engagement action plan or agenda for the consumer, suggesting the type of providers most appropriate to discuss each topic and the relative priorities of such discussions., [0093] The action plan is also output 302 to the scheduler module 116, which locates providers and establishes engagements). However, Schoenberg does not specifically teach workflow escalates from bots to human agents after completing a set of initial information collection tasks in the workflow
Wang teaches workflow escalates from bots to human agents after completing a set of initial information collection tasks in the workflow ([0026] The chat bot is not designed to parse this more sophisticated user intent, and thus moves to contacting a user agent to help Cathy. Cathy is connected (escalation) with Alex, a customer service agent who talks to Cathy through the same chat window. )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included workflow escalates from bots to human agents after completing a set of initial information collection tasks in the workflow, as disclosed by Wang in the system disclosed by Schoenberg/Bengtson, for the motivation of providing an embedded self help service within conversational widget to provide assistance to user based on user intent ([0025] Wang)


Regarding Claim 35, (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg teaches wherein the presence information identifies the availability of particular individual human agents (Fig 5C shows availability for Maria lopez Obgyn (skill) [0033] system determines whether a provider is available. If the provider is available (current availability), the system assesses the various modes of communication that are available and connects the consumer and provider).

Regarding Claim 36. (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 35, 
Schoenberg teaches wherein the presence information identifies the availability of particular individual human agents having particular skills (Fig 5C shows availability for Maria lopez Obgyn (skill) [0033] system determines whether a provider is available. If the provider is available (current availability), the system assesses the various modes of communication that are available and connects the consumer and provider).

Regarding Claim 37, (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 35, 
Schoenberg teaches wherein the user may negotiate a time to interact with a particular individual human agent.([0183] provider preference includes times if the day and preferred channels of notification, Fig 4D# 214, 220, [0093] The scheduler module 116 allows the consumer to use the system 100 to engage available providers in any suitable mode, [0135] scheduled state for providers, Fig 5D # 218, Fig 16 current availability for provider)

Regarding Claim 38. (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg teaches wherein the user may negotiate a time to interact with a human agent.([0183] provider preference includes times if the day and preferred channels of notification, Fig 4D# 214, 220, [0093] The scheduler module 116 allows the consumer to use the system 100 to engage available providers in any suitable mode, [0135] scheduled state for providers, Fig 5D # 218, Fig 16 current availability for provider)

Regarding Claim 39. (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg teaches wherein a bot is incorporated into a communication session based on a state of communication of the screen-based workflow. ([0089] the consumer advisor (bot) is operated using a rule-driven engine embedded in the system 110 that draws from both consumer intake data and programmed clinical knowledge. The consumer advisor helps the consumer identify issues that the consumer should discuss with a provider in the system, collects data to contextualize and shorten the time needed for the discussion, and helps orchestrate engagements with the appropriate type of providers, presenting the collected intake information to the providers prior to the commencement of the engagement itself., [0091])

Regarding Claim 40. (New) Schoenberg as modified by Bengtson/Friend/Wang teaches the server of claim 27, 
Schoenberg teaches where the use of bots in the screen-based workflow ([0091] An intake stage 282 asks 284 the consumer a series of questions that either pin-point the area of concern or capture relevant information about the needs (for example, the health) of the consumer in that area., [0092]) is based at least in part on a user preference regarding whether the user schedules a time with a human agent. ([0092] The consumer advisor may supplement 300 the agenda with links to consumer content information to educate the consumer about the condition or issue prior to his engagement with the provider. The action plan is output 302 in several ways. In some cases, a consumer prints (or downloads and saves) the action plan and takes it to his live provider. In some cases, the action plan is transmitted to the consumer's live or primary provider automatically.)
Also, Friends teaches workflow is based at least in part on a user preference Col 12 lines 5-20 the contact center 115 can determine based on stored information about customer preferences that the customer prefers a hands-on approach. In that case the UI 200 can highlight to the agent station 127(1-n) determined hands-on type widgets 202(1-n), for example, co-browse and chat widgets, as suggested options

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Regarding 103 rejection, new limitations have been considered in claim rejection above. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. With respect to Bascom argument, In BASCOM, as in the instant case, the claimed invention was directed to an abstract idea, and only contained additional elements not amounting to significantly more when considered individually. However, the distinction between BASCOM and the instant case is that the claimed invention had a “non-conventional and non-generic arrangement of the additional elements.” This non-conventional arrangement was “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” (BASCOM, 827 F.3d at 1345). In the instant case, there is no indication that the arrangement of the display is non-conventional or non-generic. Instead, the computer appears to be a generic computer ([0072] “a general-purpose or special-purpose processor (GPU or CPU), or logic circuits programmed with the instructions to perform the methods) used to display business availability information. Therefore, the arrangement of elements is conventional and generic. 
On page 9 of arguments, applicant states claims recites significantly more. With regards to Berkheimer requirements, Examiner has considered all arguments and respectfully disagrees. In the Berkheimer claims, abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLCv. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. The claims merely invoke computers as a tool to perform an existing process. Therefore the processors and computer-readable medium storing executable instructions amount to mere instructions to apply the exception. See MPEP 2106.05(f). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Inti, 573 U.S. _, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation. Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson (US 2008/0141153 A1) teaches wherein the widget obtains data from the user device and stores the obtained data in the data storage ([0053] an end-user application is context aware, which may include having information to indicate what type of device is executing the application, whether or not the device is online (network connected), whether the device is inside a firewall, whether another corresponding application is executing on another machine, etc. Knowledge of what type of device is executing the application may affect a determination on what action to initiate responsive to the interaction of items and components. Fig 1 # 120).
Werth (US 9,529,635 B2) teaches receives a signal to pushes a widget to the user device (Col 84  receive selection of widget by remote technician. Responsive to receipt of the selection, the centralized service delivers the local automation service to the remote device via the connection provided by the remote connectivity tool..); accesses, from the data storage, the widget (Fig 12 A #1215 widget 1220A-1220N); and sends the widget to the user device (and wherein the widget comprises executable instructions for execution by a processor of the user device (Col 84 lines 64-67 Upon receipt of the local automation service to the remote device, the local automation service may automatically perform the service, such as via unpackaging, installation and/or execution of the local automation service.  In some embodiments, the local agent on the device may execute or operate the local automation service to perform the service on the device.).
Wang (US2017/0220966 A1)discloses a user interface that presents a consumer with information describing a plurality of service providers that meet a search criteria entered by the consumer (Fig 7O #7117-7123 customer search parameters to find service provider and [0392] Customer C1 (7112) presets his or her search parameters to search for available potential service providers for his or her type of service request., Fig 7O # 7136 list of service providers based on customers search parameters, [0395][0396] If the customer needs detailed explanation of the information provided by the indicators for each of the displayed service providers, he or she can click on the "List of Service Providers for Customer" button); and Wang discloses computer memory ([0291] Processor (203), and Memory (204)) storing one or more instruction sets, the one or more instruction sets including an instruction set that: enables a determination of business availability information for at least one of the plurality of service providers (Fig 7P # 7138, 7142 shows service provider availability such as ETA 10mins, [0272] Service provider information may correspond to information about the available service providers themselves, such as profile information about the service providers, the current location or movement of the delivery vehicles, transport vehicles or vehicles providing both transport and delivery service or a particular distance or particular pickup time from the customer., [0321] the system identifies whether this regular matching regular service provider is available (Decision 607), [0342] The indicator settings (700) will show different sets of indicators, such as the "AOP" set of indicators that provides information about the availability of service providers (735), [0358]), the business availability information including one or more of: (i) a notification for the at least one of the plurality of service providers (Fig 7O#7128 shows map/location of service provider and ETA of 1 min and [0268]) and (iii) communication history between the consumer and the at least one of the plurality of service providers ([0159] service providers can see how often a customer generates business, which is information a service provider may find helpful in choosing a best matching customer, as he or she may want to give priority to a more frequent future customer.  However, it may also be useful to a customer who may be interested in seeing his or her own past service request history., [0170], [0173] set of indicators is displayed to service provider or a customer, as it relates information regarding a service provider's service request history (communication history) with a customer); and enables a presentation of the business availability information via the user interface along with static information associated with the plurality of service providers that meet the search criteria (Fig 7O #7128 location and ETA of service provider and 7P #7137, 7138 shows data regarding service provider availability ETA 10mins, 1 min etc.). Wang discloses wherein the business availability information is delivered via a push notification to the user interface (Fig 7P # 7138, 7142 shows service provider availability such as ETA 10mins on user interface, [0272] Service provider information may correspond to information about the available service providers themselves, such as profile information about the service providers, the current location or movement of the delivery vehicles, transport vehicles or vehicles providing both transport and delivery service or a particular distance or particular pickup time from the customer., [0321] the system identifies whether this regular matching regular service provider is available (Decision 607), [0342] The indicator settings (700) will show different sets of indicators, such as the "AOP" set of indicators that provides information about the availability of service providers (735), [0358], [0071]). Wang teaches wherein the automated workflow comprises an automated script that issues at least one prompt to the consumer via the user interface and that receive a consumer response to the at least one prompt via the user interface ([0115] When a service provider would like to add a customer to the favorites list, the system will send a request to the customer asking whether he or she authorizes the addition to that service provider's favorites list. If a customer confirms, then a customer will be on the service provider's favorites list in the applicable subcategory transport or delivery, or both if applicable.  In an exemplary embodiment, a customer may accept the request first in order to be added to the favorites list, for either one category or both.). Wang teaches wherein a service directory is also presented to the consumer via the user interface (Fig 70 # 7136 list of service providers, [0396]) and wherein the service directory includes a listing of the plurality of service providers that meet the search criteria and are within a predetermined distance of the consumer ([0395]search parameter C (7115) reflects the geographic zone resulting from the search by distance within 1.5 miles which identifies two more service providers, P1 (7131) and P2 (7133) and two more customers requesting services, customer C2 (7130) and C5 (7135), as seen from the "S4 vs. D3" set of indicators (7116) displayed within that parameters, Service Provider P1's information is provided by a set of indicators (7132) and Service Provider P2's information is provided by another set of indicators (7134). Fig 70 #7117-7123 customer search parameters to find service provider and [0392] Customer C1 (7112) presets his or her search parameters to search for available potential service providers for his or her type of service request.); Wang discloses wherein a dynamic contacts list is presented to the consumer via the user interface (Fig 7O # 7136 list of service providers based on customers search parameters, [0395]-[0396] If the customer needs detailed explanation of the information provided by the indicators for each of the displayed service providers, he or she can click on the "List of Service Providers for Customer" button), 
Tuchman (US 8,533,857) teaches communication modality usable between the consumer and at least one of service providers along with a schedule of availability for the communication modality (Col 22 lines 25-28 The presence information may include availability information from an electronic calendar or agenda maintained by the person in a calendar application (schedule). Col 23 lines 18-24 the availability of communication channels may be determined based on the client's preference and customer's preference, as well as presence information of a selected agent and the customer at the point in time.)
Ristock (US 10,250,753) discusses invitees may list or have listed on their behalf two or more preferred channels and best times of availability for those channels (schedule availability).
Ferrell (US 2015/0134353) discloses a digital medical interface to help streamline the overall health care service provider experience by patients seeking care, negotiating costs associated with the care and paying for the services.
Cox (US 10,007,918) teaches the application receiving a request for a widget, wherein the widget provides the functionality to complete the user request that is related to an issue that the user wants to resolve. The application automatically selects a widget from a plurality of widgets based on the type of user request and the technical ability level of the user. The application then transmits the widget to the user.
Gudla et al. (US 2016/0014057 A1) wherein the widget obtains data from the user device and stores the obtained data in the data storage ([0054] push widgets, [0273] retrieving information of at least one user device by a gateway client of the corresponding user device, [0274] the retrieved information comprises at least one of user's preference based on usage statistics of user device learned from usage history of user, configuration provided by user, and location of user.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANGEETA BAHL/Primary Examiner, Art Unit 3629